Citation Nr: 1523161	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  12-29 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), general anxiety disorder, and major depression. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to an increased (compensable) rating for gastritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1969, to  include combat service in the Republic of Vietnam.  

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2011 rating decision in which the RO denied service connection for PTSD.  In June 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2012.

In April 2015, the Veteran, through an interpreter, testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

A claim for service connection for PTSD encompasses all psychiatric disabilities reflected in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, although the RO only adjudicated the matter of service connection for PTSD, the Veteran has been diagnosed with general anxiety disorder and major depression.  Accordingly, and consistent with Clemons, the Board has expanded the Veteran's claim to encompass the expanded matter reflected on the title page.  

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing system.  

For the reasons expressed below, the claim on appeal, along with additional claims service connection for tinnitus and hypertension and for increased rating for gastritis-for which the Veteran has completed the first of two actions required to place these claims in appellate status-are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.   

With respect to the claim for service connection for psychiatric disability, the Veteran submitted a Review Post Traumatic Stress Disorder Disability Benefits Questionnaire (DBQ) (VA Form 21-0960P-3), dated in October 2012, in which a private attending psychiatrist provided diagnoses and etiology of three mental health disorders.  The report was received after the September 2012 statement of the case and prior to certification of the appeal to the Board in February 2015.  

When evidence is received prior to the transfer of a case to the Board, a supplemental statement of the case (SSOC) must be furnished to the Veteran, and his representative, if any, unless the additional evidence is duplicative or not relevant to the issue on appeal.  See 38 C.F.R. §§ 19.31, 19.37(a) (2014). Under these circumstances, the Board has no alternative but to remand for adjudication of the expanded claim for service connection for acquired psychiatric disability in light of the additional evidence received, and for issuance of an SSOC reflecting such adjudication.

Prior to adjudicating the expanded claim on appeal, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the September 2012 SOC refers to VA outpatient treatment records dated from May 2008 to September 2012.  However, the electronic records available to and reviewed by the Board do not include VA outpatient records dated after June 2010.  The Veteran reported on several occasions that he received on-going VA medical care.  Accordingly, the AOJ must obtain and associate with the Veteran's VBMS or Virtual VA file all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since June 2010.

The AOJ should  also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the expanded claim for service connection for acquired psychiatric disability (to include private (non-VA) records from the Veteran's attending psychiatrist who provided the October 2012 DBQ)providers), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ must attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103 (West 2014); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim for service connection for acquired psychiatric disability to include PTSD. 

As a final point, the Board notes that In a May 2014 rating decision, the RO denied the Veteran's claims for service connection for tinnitus and hypertension and for a compensable rating for gastritis. The Veteran was furnished notice of this rating decision on May 22, 2014.  On June 20, 2014, the Veteran filed an NOD with this rating decision; however, the RO has yet to issue a SOC with respect to those claims, the next step in the appellate process.  See 38 C.F.R. § 19.29(2014); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, these matters must be remanded to the AOJ for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105(West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014).

Accordingly, these matters are hereby REMANDED for the following action:

1.  Provide to the Veteran and his representative an SOC on the claims for service connection for tinnitus and hypertension and for a compensable rating for gastritis, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal perfecting an appeal as to these matters.

The Veteran is hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-here, as regards the matters referenced above, within 60 days of the issuance of the SOC. 

2.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since June 2010.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received must be associated with the VBMS or Virtual VA file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records, to include records of clinical care from his attending private psychiatrist who provided an October 2012 DBQ.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After accomplishing all requested action, as well as any additional action deemed warranted, adjudicatethe expanded claim for service connection for acquired psychiatric disability, to include PTSD, in light of all pertinent evidence (to particularly include all that added to the record since the last adjudication) and legal authority. 

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See, e.g., Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West  2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

